Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 8, 9, 11, 21, 23, 25-28, 30-33, and 35-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 4, 8, 9, 11, 21, 23, 25-28, 30-33, and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2019/0223197) (“Shin”) in view of Zhang et al. (US 2019/0174474) (“Zhang”) in view of 3GPP (“3GPP TS 36.212 v13.2.0”, 2016-06) in view of Tang (US 2021/0235479).

Note:  citations for Shin are taken from the provisional application 62/373374.

For claims 1, 8, 25, and 30; Shin discloses:  determining whether downlink control information (DCI) is used for multicast transmission or for paging (paragraph 365-397, page 3, 34, 35:  BS determines a PDCCH format according to a DCI to be transmitted to the UE, and attaches a cyclic redundancy check (CRC) to control information…if the PDCCH is for a paging message, a paging indicator identifier (e.g., paging-RNTI (P-RNTI)) may be masked to the CRC…a UE in the connected mode, without involving additional separate blind decoding (BD), may distinguish unicast control DCI that the UE has been watching so far and DCI of an MCCH or DCI of an MTCH from each other by using CRC masking with different RNTI values (for example, unicast: C-RNTI, MCCH: SC-RNTI, MTCH: G-RNTI)… in the case of a UE in the idle mode, the corresponding UE may configure a search space to which MCCH and MTCH DCI is transmitted to be the same as CSS (namely Typel-NPDCCH common search space) used by a paging signal or to be included in the corresponding USS. In this case, a UE in the idle mode, without involving additional separate blind decoding (BD), may distinguish unicast control DCI that the UE has been watching so far and DCI of an MCCH or DCI of an MTCH from each other by using CRC masking with different RNTI values (for example, paging DCI: P-RNTI, MCCH: SCRNTI, MTCH: G-RNTI)); when the DCI is determined to be used for multicast transmission, scrambling the DCI by using a single cell radio network temporary identifier ( SC-RNTI) (paragraph 365-397, page 35:  the corresponding UE may configure a search space to which MCCH and MTCH DCI is transmitted to be the same as CSS (namely Typel-NPDCCH common search space) used by a paging signal or to be included in the corresponding USS. In this case, a UE in the idle mode, without involving additional separate blind decoding (BD), may distinguish unicast control DCI that the UE has been watching so far and DCI of an MCCH or DCI of an MTCH from each other by using CRC masking with different RNTI values (for example, paging DCI: P-RNTI, MCCH: SCRNTI, MTCH: G-RNTI)); when the DCI is determined to be used for paging, scrambling the DCI by using a paging radio network temporary identifier (P-RNTI) (paragraph 365-397, page 35:  may distinguish unicast control DCI that the UE has been watching so far and DCI of an MCCH or DCI of an MTCH from each other by using CRC masking with different RNTI values (for example, paging DCI: P-RNTI, MCCH: SCRNTI, MTCH: G-RNTI)); (page 4:  a wireless communication system includes a BS 10 and one or more UE 20. In downlink, a transmitter may be a part of the BS 10, and a receiver may be a part of the UE 20. In uplink, a transmitter may be a part of the UE 20, and a receiver may be a part of the BS 10.) MCCH change bit (page 37:  a DCI format payload of an MCCH change notification to be the same and distinguishes the DCI formats by using an explicit 1-bit flag included in the payload although the same RNTI value is used… In this case, through an explicit 1-bit flag included in an actual DCI payload, it may be configured to indicate whether it is an N-PDCCH of an MCCH or an MCCH change notification. For example, the flag value of ‘1’ may represent transmitting an N-PDCCH of an MCCH, and the flag value of 'O’ may represent transmitting information about an MCCH change notification. Apparently, the flag value may also be configured in the opposite way to the above).
Shin does not expressly disclose, but Zhang from similar fields of endeavor teaches:  the DCI including indication information and scheduling information, the indication information indicating whether a multicast control channel is updated (paragraph 52:  the first sending unit 210 is configured to send downlink control information (DCI) on a narrow-band physical downlink control channel (NPDCCH), where the DCI includes an information change notification for a single-cell multicast control channel (SC-MCCH) and an indication of transmission of SC-MCCH information).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Zhang in the communication system as described by Shin.  The motivation is to improve narrowband UE multicast configuration.
Shin does not expressly disclose, but Zhang from similar fields of endeavor teaches:  the DCI, i.e. the same DCI (paragraph 77:  Optionally, the SC-MCCH information change notification may be included in a paging message, and DCI indicating transmission of the paging message may adopt the existing NB-IoT DCI format: NPDCCH DCI format N1 or N2).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the DCI format types as described by Zhang in the communication system as described by Shin.  The motivation is to improve signaling between multicast and paging messages.
Shin and Zhang do not expressly disclose “indication information occupying the starting bit position in the DCI”, but Shin and Zhang do expressly disclose the use of a bit indicator using direct indication regarding the multicast/paging DCI purpose (Shin paragraph 293 and Zhang paragraph 40).  3GPP from similar fields of endeavor teaches:  the indication information occupying the starting bit position in the DCI; the DCI comprising an identifier, the identifier indicating the DCI is to be used for paging, the identifier occupying the starting bit position in the DCI (section 5.3.3.1, 5.3.3.1.14:  Each field is mapped in the order in which it appears in the description, including the zero-padding bit(s), if any, with the first field mapped to the lowest order information bit a0 and each successive field mapped to higher order information bits.  The most significant bit of each field is mapped to the lowest order information bit for that field, e.g. the most significant bit of the first field is mapped to a0… DCI format 6-2 is used for paging and direct indication… Flag for paging/direct indication differentiation – 1 bit, with value 0 for direct indication and value 1 for paging… Direct Indication information – 8 bits provide direct indication of system information update and other fields).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by 3GPP in the communication system as described by Shin.  The motivation is to implement MTC SC-MCCH signaling information in a standardize control format.
Shin does not expressly disclose, but Tang from similar fields of endeavor teaches:  wherein the scheduling information includes information for scheduling the control channel and information associating one or more attributes of a control channel and a traffic channel (paragraph 17:  The control information field configured to indicate physical resource allocation may be, for example, a Resource Block ( RB) allocation information field configured to indicate a Physical Resource Block (PRB) occupied by data transmission scheduled by the DCI; the control information field configured to indicate the ACK/NACK feedback timing indicates a timing relationship between data transmission and corresponding ACK/NACK feedback).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Tang in the communication system as described by Shin.  The motivation is to improve narrowband UE configuration.
For claims 2, 9, 26, and 31; Shin discloses:  the first downlink control information format comprises a downlink control information format supported by machine type communication (MTC) user equipment (page 29, 34:  an MTC UE monitors its USS and TypeO-MPDCCH CSS).
For claims 4, 11, 28, and 33; Shin discloses the subject matter in claim 1 as described above in the office action.  Shin discloses:  scheduling of the multicast control channel (page 35:  the corresponding UE may configure a search space to which MCCH and MTCH DCI is transmitted to be the same as CSS (namely Typel-NPDCCH common search space) used by a paging signal or to be included in the corresponding USS. In this case, a UE in the idle mode, without involving additional separate blind decoding (BD), may distinguish unicast control DCI that the UE has been watching so far and DCI of an MCCH or DCI of an MTCH from each other by using CRC masking with different RNTI values (for example, paging DCI: P-RNTI, MCCH: SCRNTI, MTCH: G-RNTI)).
Shin does not expressly disclose, but 3GPP from similar fields of endeavor teaches:  scheduling information comprises information about at least one of the following: resource block allocation of the multicast control channel, information about a modulation and coding scheme of the multicast control channel, information about a quantity of repetitions of the multicast control channel, and a quantity of repetitions of the downlink control information (section 5.3.3.1.14, page 126 lines 8-11).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by 3GPP in the communication system as described by Shin.  The motivation is to implement MTC SC-MCCH signaling information in a standardize control format.
For claims 21, 23, 27, and 32; Shin discloses the subject matter in claim 1 as described above in the office action.
Shin does not expressly disclose, but 3GPP from similar fields of endeavor teaches:  the DCI format is DCI format 6-2 (section 5.3.3.1.14).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by 3GPP in the communication system as described by Shin.  The motivation is to implement MTC SC-MCCH signaling information in a standardize control format.

Shin does not expressly disclose, but Tang from similar fields of endeavor teaches:  wherein the information associating the one or more attributes of the multicast control and multicast traffic includes one or more of the following:  relationship between resource block allocations of the control channel and the traffic channel, a relationship between the modulation and coding schemes of the control channel and the traffic channel, a relationship between the transmission block sizes of the control channel and the traffic channel, and a relationship between the quantities of repetition times of the control channel and the traffic channel (paragraph 17:  The control information field configured to indicate physical resource allocation may be, for example, a Resource Block ( RB) allocation information field configured to indicate a Physical Resource Block (PRB) occupied by data transmission scheduled by the DCI; the control information field configured to indicate the ACK/NACK feedback timing indicates a timing relationship between data transmission and corresponding ACK/NACK feedback).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Tang in the communication system as described by Shin.  The motivation is to improve narrowband UE configuration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maattanen et al. (US 2018/0234826); Maattanen discloses update information transmitted in a paging channel.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN D BLANTON/Primary Examiner, Art Unit 2466